Citation Nr: 0202033	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  99-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for acne vulgaris, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


REMAND

The veteran had active service from March 1975 to March 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

When the case was before the Board in May 2000, the veteran's 
claim for an increased evaluation for acne vulgaris was 
remanded for RO readjudication.  Readjudication was directed 
because the veteran submitted treatment records after his 
claim was forwarded to the Board, but did not waive RO 
consideration of those records.  Unfortunately, the RO 
returned the case to the Board in February 2002 without 
complying with the Board's directive.  The veteran's 
representative has requested that the case be returned to the 
RO for compliance with the remand directive.  

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  Therefore, the Board agrees that a remand for RO 
readjudication of the veteran's claim is required. 

The Board further finds that the veteran should be afforded a 
VA examination to determine the current degree of severity of 
his acne vulgaris since he has not been provided a VA 
compensation examination of this disability since September 
1997.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers who may possess additional 
records supportive of his claim for an 
increased evaluation for acne vulgaris.  
When the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records.

2.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
records. 

3.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's acne vulgaris.  

The claims folder must be made 
available to and reviewed by the 
examiner.  Unretouched photographs 
depicting the acne must be taken and 
associated with the claims folder.  

The examiner should identify the 
areas of involvement and 
specifically identify any 
ulceration, crusting, exudation, and 
exfoliation.  The examiner should 
also identify any areas of itching 
and indicate whether the itching is 
constant.  

Any systemic or nervous 
manifestations of the disability 
should also be identified.  If the 
condition involves an exposed 
surface, the examiner should provide 
an opinion concerning the degree of 
any disfigurement.  The physician 
should also provide an opinion 
concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

4.  The RO should then undertake any 
other indicated development and 
readjudicate the veteran's claim based on 
all evidence received since the issuance 
of the statement of the case in October 
1998.

5.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO; however, the 
veteran is advised that the examination requested in this 
remand is necessary to evaluate his claim, and that a failure 
to report for a scheduled examination, without good cause, 
could result in the denial of the claim.  38 C.F.R. 
§ 3.655(b) (2001).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




